DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6, the limitation, “a radius of from 0.1 to 0.2”, is indefinite because no units have been recited.
In claim 1, line 9-10, the first recitation of the limitation, “the first segment angle”, lacks a proper antecedent basis.
In claim 1, lines 16-17, the term, “the cylindrical coupling element”, lacks a proper antecedent basis because this component has previously been referred to as “the coupling element’ in line 3.
In claim 3, line 3, the limitation, “a radius of about 0.14”, is indefinite because no units have been recited.
In claim 4, line 2, the limitation, “and the first segment has a first segment is about 3 degrees; or about 0 degrees”, is not understood.  A first segment angle is about 3 degrees?

In claim 6, line 3, the limitation, “a radius of about 0.15”, is indefinite because no units have been recited.
In claim 7, line 2, the limitation, “and the first segment has a first segment is about 3 degrees”, is not understood.  A first segment angle is about 3 degrees?

	In claim 8, the limitation, “and the first segment has a first segment is about 0 degrees”, is not understood.  A first segment angle is about 0 degrees?
	In claim 9, the correct dependency of the claim is unclear because currently it depends upon itself.
In claim 10, line 3, the limitation, “a radius of about 0.15”, is indefinite because no units have been recited.
In claim 11, line 2, the limitation, “and the first segment has a first segment is about 3 degrees”, is not understood. A first segment angle is about 3 degrees?
In claim 12, line 2, the limitation, “and the first segment has a first segment is about 0 degrees”, is not understood.  A first segment angle is about 0 degrees?
In claim 15, line 3, the limitation, “a radius of about 0.14”, is indefinite because no units have been recited.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,333,469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by or obvious over claims 1-20 of the ‘469 patent.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 /of U.S. Patent No. 11,333,470 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by or obvious over claims 1-20 of the ‘470 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,231,258 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by or obvious over claims 1-19 of the ‘258 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,226,179 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by or obvious in view of claims 1-20 of the ‘179 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,996,029 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by or obvious over claims 1-19 of the’029 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,571,230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are obvious in view of claims 1-19 of the ‘230 patent.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,578,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are obvious in view of claims 1-19 of the ‘409 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,571,231 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are obvious in view of claims 1-19 of the ‘231 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,571,229 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are obvious in view of claims 1-19 of the ‘229 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,571,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are obvious in view of claims 1-19 of the ‘228 patent.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,996,030 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by or obvious in view of claims 1-20 of the ‘030 patent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  “….and a flash aperture groove in the primer recess and positioned around the primer flash aperture and adapted to receive a polymer overmolding through the primer flash aperture; a polymeric middle body comprising a polymeric body extending from a body coupling over at least a portion of the primer insert, wherein the polymeric body is molded over the cylindrical coupling element and into the primer flash hole aperture and into the groove to form a primer flash hole;…”, in combination with the other structure and structural relationships recited in independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641